DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-13 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shchegrov (US 2019/0212281 A1) in view of Yun (US 2017/0047191 A1).
Regarding claim 1, Shchegrov discloses a method for analyzing a 3D structure of a sample (Figs.1 and 6), including:
a) generating a first x-ray beam (from x-ray source 110), the first x-ray beam having a first energy bandwidth and a first mean x-ray energy higher than a first absorption edge energy of a first atomic element of interest (pars.0048, 0062 and 0114), the first x-ray beam collimated to have a first collimation angular range less than 7mrad in at least one direction perpendicular to a first propagation direction of the first x-ray beam (less than 1mrad, par.0054);
b) irradiating the sample with the first x-ray beam at a plurality of incidence angles relative to a substantially flat surface of the sample, the sample having a layered structure including a plurality of layers and a plurality of substantially parallel interfaces between the layers (pars.0115 and 0154; most of the examples listed have a layered structure as claimed in at least portions of the structures), the incidence angles of the plurality of incidence angles in a range of 3mrad to 400mrad (5-20 degrees, pars.0037 and 0057-0060, corresponding to a range of 87.5mrad to 350mrad); and
c) generating measured data by simultaneously detecting a reflection portion of the first x-ray beam from the sample (via detector 119) and detecting photoelectrons from the sample (via detector 124) (see at least pars.0017 and 0033); and
d) obtaining, from the measured data, depth-resolved information indicative of the layers and/or interfaces of the sample (film thickness, see at least pars.0102 and 0109), where the obtaining includes comparing at least some of the measured data to expected measurement data values from one or more simulated models of the sample (items 183, 185 and 187, Fig.5).

Further regarding claim 1, Shchegrov does not specifically disclose the first energy bandwidth.  Shchegrov does disclose known x-ray sources (par.0046) and known x-ray optics (pars.0055 and 0066) that, in combination, are capable of achieving substantially monochromatic x-rays in highly collimated or focused beams.  The skilled artisan recognizes that a narrow bandwidth is essential for being able to separately select Si, N and O absorption K-edges (pars.0048 and 0062).
Yun teaches an XRF system with optics capable of providing an x-ray beam from a polychromatic source with a bandwidth at FWHM less than 20eV (10eV, par.0186) in order to provide the necessary detection fluorescence resolution of a desired element of interest.  Although the fluorescence is x-ray, and that of Shchegrov is photoelectron emission, the skilled artisan appreciates the fact that both phenomena occur for the same physical reason (K-edge energy is the same to excite either emission), and therefore an improvement in the incident x-ray beam properties will translate to an improvement in the detected emission, whether x-ray fluorescence or photoelectrons.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the first energy bandwidth less than 20eV, as taught by Yun, in order to more accurately excite desired K-edges of known materials in the sample, as taught by Yun and suggested by Shchegrov, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine experimentation in the art.

Further regarding claim 1, Shchegrov does not specifically disclose that the first mean x-ray energy is in a range of 1eV to 1keV higher than the first absorption energy.
However, the skilled artisan readily recognizes that an excitation energy must be higher than the absorption edge of the element of interest in order to excite any characteristic photoelectrons (or x-ray fluorescence).  In the case of Shchegrov, the first mean x-ray energy must be higher than the K-edge of O or N, but less than that of Si, in order to measure a SiON layer on a Si substrate (pars.0048, 0062 and 0114).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the first mean x-ray energy in a range of 1eV to 1keV higher than the first absorption energy in order to avoid the Si in both the substrate and the layer of interest and excite the desired photoemission of O and/or N in the SiON layer, as understood in the art, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.

With respect to claim 2, Shchegrov further discloses that the first absorption edge energy of the first atomic element of interest is in a range of 0.1keV to 5.4keV (O and N).

With respect to claim 3, Shchegrov further discloses that the sample includes a Si substrate and the first mean x-ray energy is less than the 1.84 keV absorption edge of Si (pars.0018, 0041, 0048, 0062 and 0114).

With respect to claim 4, Shchegrov further discloses that the first collimation angular range is less than 4mrad (1mrad, par.0054).

With respect to claim 5, Shchegrov does not specifically disclose that the first mean x-ray energy is in a range of 1eV to 5eV higher than the first absorption edge energy.
However, the prior art combination of Shchegrov and Yun enables a tunability of the first mean x-ray energy to whatever eV is desired.  As understood in the art, only 1eV higher is sufficient for stimulating the desired emission from the element of interest.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the first mean x-ray energy be in a range of 1eV to 5eV higher than the first absorption edge energy in order to stimulate emission from the desired element(s) with the optics of Yun, as understood in the art, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.

With respect to claims 6 and 7, Shchegrov further discloses that generating the first x-ray beam includes irradiating at least one x-ray generating material with electrons and emitting x-rays from the at least one x-ray generating material that generates characteristic x-rays of energies in a range of 100eV to 5.5keV (0.08keV to 3keV, pars.0041 and 0045-0046), where the first x-ray beam is filtered to have the first energy bandwidth (monochromator optics, par.0060; modified by the optics of Yun rendering obvious the claimed bandwidth per parent claim 1, par.0186).
With respect to claim 9, Shchegrov further discloses that the irradiating of the sample with the first x-ray beam and simultaneous detecting the reflected portion of the first x-ray beam and detecting the x-ray fluorescence and/or photoelectron emission are performed after the sample has undergone at least one processing procedure (see at least pars.0097, 0102 and 0153-0155); where the method further includes:
e) obtaining a first set of spatial and/or compositional information regarding the sample by analyzing at least the detected first reflected portion and the detected x-ray fluorescence and/or photoelectron emission (step S307, Fig.6); and
f) comparing the obtained first set of spatial and/or compositional information to a second set of spatial and/or compositional information regarding the sample prior to the sample undergoing the at least one processing procedure (compares the obtained spatial and/or compositional information to a priori information of what the spatial and/or compositional information is supposed to be for the structure being analyzed (see at least pars.0097, 0102 and 0153-0155).

With respect to claim 10, Shchegrov further discloses:
e) generating a second x-ray beam having the same mean energy range as the first x-ray beam, the same collimation angular range as the first x-ray beam, and the same bandwidth as rendered obvious by Yun (pars.0062-0063 and 0065; also see rejection of parent claim 1), where the second x-ray beam has a second mean energy lower than the first absorption edge energy (par.0063:  selecting multiple wavelengths (mean energies) for simultaneous measurements “across an absorption edge”, which includes at least one mean x-ray energy above the absorption edge energy (claim 1) and at least one mean x-ray energy below the absorption edge energy (claim 10));
f) irradiating the sample with the second x-ray beam; and
g) detecting a second reflected portion of the second x-ray beam from the sample.

With respect to claim 11, Shchegrov further discloses obtaining spatial and/or compositional information regarding the sample by analyzing the detected second reflected portion with the detected first reflected portion and the detected photoelectrons (par.0063).

With respect to claim 12, Shchegrov further discloses:
e) generating a second x-ray beam having the same mean energy range as the first x-ray beam, the same collimation angular range as the first x-ray beam, and the same bandwidth as rendered obvious by Yun (pars.0063 and 0065; also see rejection of parent claim 1);
f) irradiating the sample with the second x-ray beam; and
g) detecting a second reflected portion of the second x-ray beam from the sample.

Further regarding claim 12, Shchegrov does not specifically disclose that the second mean x-ray energy is higher than a second absorption edge energy of the first atomic element of interest.
However, Shchegrov does teach that 2-5 x-ray wavelengths (mean energies) may be selected “to span element-specific resonance regions (e.g., Silicon K-edge, Nitrogen K-edge, Oxygen K-edge, etc.)” (see at least pars.0062-0063 and 0065).  The skilled artisan readily recognizes the fact that selecting energies above and below one or more absorption edge energies of a given element of interest is the hallmark of XRF and XPS analyses since their inception for identifying the presence and quantity of one or more elements of interest in a sample.  In particular, utilizing additional absorption edge energies of a given material are common for solving such problems as reducing ambiguities in the detection accuracy and/or accounting for closely-overlapping absorption edge energies of different elements in the same inspection volume (such as L or M edges of high-Z materials overlapping with K or L edges of low-Z materials).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to set the second mean x-ray energy higher than a second absorption edge energy of the first atomic element of interest in order to improve the accuracy and precision of the combined XRR and XPS measurements, as understood in the art, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.

With respect to claim 13, Shchegrov further discloses:
e) generating a second x-ray beam having the same mean energy range as the first x-ray beam, the same collimation angular range as the first x-ray beam, and the same bandwidth as rendered obvious by Yun (pars.0063 and 0065; also see rejection of parent claim 1);
f) irradiating the sample with the second x-ray beam; and
g) detecting a second reflected portion of the second x-ray beam from the sample.

Further regarding claim 13, Shchegrov does not specifically disclose that the second mean x-ray energy is higher than a second absorption edge energy of a second atomic element of interest different from the first atomic element of interest.
However, Shchegrov does teach that 2-5 x-ray wavelengths (mean energies) may be selected “to span element-specific resonance regions (e.g., Silicon K-edge, Nitrogen K-edge, Oxygen K-edge, etc.)” (see at least pars.0062-0063 and 0065).  The skilled artisan readily recognizes the fact that selecting energies above and below one or more absorption edge energies of a given element of interest is the hallmark of XRF and XPS analyses since their inception for identifying the presence and quantity of one or more elements of interest in a sample.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to set the second mean x-ray energy higher than a second absorption edge energy of a second atomic element of interest different from the first atomic element of interest in order to improve the accuracy and precision of the combined XRR and XPS measurements, as taught by Shchegrov (pars.0062-0063) and as understood in the art, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.

With respect to claim 21, Shchegrov further discloses that the first x-ray beam interacts with the plurality of substantially parallel interfaces to form x-ray maxima or minima at an interface of the substantially parallel interfaces (pars.0062 and 0064, measuring diffraction signals from material interfaces and film multilayers).

With respect to claim 22, Shchegrov further discloses that the first x-ray beam interacts with the plurality of substantially parallel interfaces to form x-ray intensity modulation in a direction normal to the interfaces and inside the layered structure through constructive and destructive interference of the first xc-ray beam and x-rays reflected by the interfaces (inherent nature of diffraction between parallel layers, including for XRR of layered materials; also see pars.0062 and 0064, measuring diffraction signals from material interfaces and film multilayers as a function of angle from the surface of the sample).

With respect to claim 23, it is inherent in Shchegrov that the x-ray intensity modulation at a first interface of the plurality of substantially parallel interfaces varies as a first function of the incidence angle and the x-ray intensity modulation at a second interface of the substantially parallel interfaces varies as a second function of the incidence angle, the second function different from the first function (again, inherent properties of x-ray diffraction of layered materials; also see Yokhin, US 2002/0150208 A1, for evidence of the angular dependence of diffraction fringes upon layer thicknesses in XRR of multilayer stacks, Fig.8 and accompanying description).

With respect to claim 24, Shchegrov further discloses that the depth-resolved information is indicative of at least one layer thickness of the sample in a direction substantially perpendicular to the surface (film thickness, see at least pars.0102 and 0109).



Regarding claim 17, Shchegrov discloses a method for analyzing a layered structure having substantially parallel interfaces (Figs.1 and 6; pars.0062 and 0114-0115), including:
a) irradiating the layered structure with an incident x-ray beam (from source 110) at one or more incident angles in a range of 3mrad to 400mrad (5-20 degrees, pars.0037 and 0057-0060, corresponding to a range of 87.5mrad to 350mrad) relative to the substantially parallel interfaces, the incident x-ray beam having an energy bandwidth and a mean x-ray energy higher than an absorption edge energy of an atomic element of interest (pars.0048, 0062 and 0114), the incident x-ray beam having sufficient coherence to produce x-ray intensity modulation inside the layered structure through constructive and destructive interference of the incident x-ray beam and x-rays of the incident x-ray beam reflected by the substantially parallel interfaces of the layered structure (par.0037; also see at least pars.0062-0064 describing the measurement of diffraction signals from material interfaces, structural dimensions and film multilayers); and
b) simultaneously detecting at least some of the x-rays reflected by the substantially parallel interfaces (via detector 119) and detecting photoelectrons from the layered structure (via detector 124) (see at least pars.0017 and 0033).

Further regarding claim 17, Shchegrov does not specifically disclose the first energy bandwidth.  Shchegrov does disclose known x-ray sources (par.0046) and known x-ray optics (pars.0055 and 0066) that, in combination, are capable of achieving substantially monochromatic x-rays in highly collimated or focused beams.  The skilled artisan recognizes that a narrow bandwidth is essential for being able to separately select Si, N and O absorption K-edges (pars.0048 and 0062).
Yun teaches an XRF system with optics capable of providing an x-ray beam from a polychromatic source with a bandwidth at FWHM less than 20eV (10eV, par.0186) in order to provide the necessary detection fluorescence resolution of a desired element of interest.  Although the fluorescence is x-ray, and that of Shchegrov is photoelectron emission, the skilled artisan appreciates the fact that both phenomena occur for the same physical reason (K-edge energy is the same to excite either emission), and therefore an improvement in the incident x-ray beam properties will translate to an improvement in the detected emission, whether x-ray fluorescence or photoelectrons.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the first energy bandwidth less than 20eV, as taught by Yun, in order to more accurately excite desired K-edges of known materials in the sample, as taught by Yun and suggested by Shchegrov, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.

Further regarding claim 17, Shchegrov does not specifically disclose that the first mean x-ray energy is in a range of 1eV to 1keV higher than the first absorption energy.
However, the skilled artisan readily recognizes that an excitation energy must be higher than the absorption edge of the element of interest in order to excite any characteristic photoelectrons (or x-ray fluorescence).  In the case of Shchegrov, the first mean x-ray energy must be higher than the K-edge of O or N, but less than that of Si, in order to measure a SiON layer on a Si substrate (pars.0048, 0062 and 0114).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the first mean x-ray energy in a range of 1eV to 1keV higher than the first absorption energy in order to avoid the Si in both the substrate and the layer of interest and excite the desired photoemission of O and/or N in the SiON layer, as understood in the art, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.

With respect to claim 18, Shchegrov does not specifically disclose that the first mean x-ray energy is in a range of 1eV to 5eV higher than the first absorption edge energy.
However, the prior art combination of Shchegrov and Yun enables a tunability of the first mean x-ray energy to whatever eV is desired.  As understood in the art, only 1eV higher is sufficient for stimulating the desired emission from the element of interest.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the first mean x-ray energy be in a range of 1eV to 5eV higher than the first absorption edge energy in order to stimulate emission from the desired element(s) with the optics of Yun, as understood in the art, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.

Regarding claim 19, Shchegrov discloses a system for analyzing a 3D structure of a sample (Figs.1 and 6; pars.0062 and 0114-0115); including:
a) at least one x-ray source 110 configured to generate at least one x-ray beam having an energy bandwidth and a mean x-ray energy higher than an absorption edge energy of an atomic element of interest (pars.0048, 0062 and 0114), the at least one x-ray beam collimated to have a collimation angular range less than 7mrad in at least one direction perpendicular to a propagation direction of the at least one x-ray beam (less than 1mrad, par.0054), the at least one x-ray source further configured to direct the at least one x-ray beam to irradiate the sample at a plurality of incidence angles relative to a substantially flat surface of the sample, the sample having a layered structure including a plurality of layers and a plurality of substantially parallel interfaces between the layers (pars.0064, 0115 and 0154; most of the examples listed have a layered structure as claimed in at least portions of the structures), the incidence angles of the plurality of incidence angles in a range of 3mrad to 400mrad (5-20 degrees, pars.0037 and 0057-0060, corresponding to a range of 87.5mrad to 350mrad), the at least one x-ray beam having sufficient coherence to produce x-ray intensity modulation inside the layered structure through constructive and destructive interference of the incident x-ray beam and x-rays of the incident x-ray beam reflected by the substantially parallel interfaces of the layered structure (see at least pars.0062-0064 describing the measurement of diffraction signals from material interfaces, structural dimensions and film multilayers);
b) at least one first detector 119 configured to detect a reflected portion of the at least one x-ray beam from the sample; and
c) at least one second detector 124 configured to detect photoelectrons from the sample simultaneously with the at least one first detector detecting the reflected portion of the at least one x-ray beam (see at least pars.0017 and 0033).

Further regarding claim 19, Shchegrov does not specifically disclose the energy bandwidth.  Shchegrov does disclose known x-ray sources (par.0046) and known x-ray optics (pars.0055 and 0066) that, in combination, are capable of achieving substantially monochromatic x-rays in highly collimated or focused beams.  The skilled artisan recognizes that a narrow bandwidth is essential for being able to separately select Si, N and O absorption K-edges (pars.0048 and 0062).
Yun teaches an XRF system with optics capable of providing an x-ray beam from a polychromatic source with a bandwidth at FWHM less than 20eV (10eV, par.0186) in order to provide the necessary detection fluorescence resolution of a desired element of interest.  Although the fluorescence is x-ray, and that of Shchegrov is photoelectron emission, the skilled artisan appreciates the fact that both phenomena occur for the same physical reason (K-edge energy is the same to excite either emission), and therefore an improvement in the incident x-ray beam properties will translate to an improvement in the detected emission, whether x-ray fluorescence or photoelectrons.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the energy bandwidth less than 20eV, as taught by Yun, in order to more accurately excite desired K-edges of known materials in the sample, as taught by Yun and suggested by Shchegrov, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.

Further regarding claim 19, Shchegrov does not specifically disclose that the mean x-ray energy is in a range of 1eV to 1keV higher than the absorption edge energy.
However, the skilled artisan readily recognizes that an excitation energy must be higher than the absorption edge of the element of interest in order to excite any characteristic photoelectrons (or x-ray fluorescence).  In the case of Shchegrov, the first mean x-ray energy must be higher than the K-edge of O or N, but less than that of Si, in order to measure a SiON layer on a Si substrate (pars.0048, 0062 and 0114).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the mean x-ray energy in a range of 1eV to 1keV higher than the absorption edge energy in order to avoid the Si in both the substrate and the layer of interest and excite the desired photoemission of O and/or N in the SiON layer, as understood in the art, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.


With respect to claim 20, Shchegrov does not specifically disclose that the mean x-ray energy is in a range of 1eV to 5eV higher than the absorption edge energy.
However, the prior art combination of Shchegrov and Yun enables a tunability of the first mean x-ray energy to whatever eV is desired.  As understood in the art, only 1eV higher is sufficient for stimulating the desired emission from the element of interest.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have the first mean x-ray energy be in a range of 1eV to 5eV higher than the first absorption edge energy in order to stimulate emission from the desired element(s) with the optics of Yun, as understood in the art, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shchegrov and Yun, as applied to claim 1 above, in view of Nakano (US 2006/0088139 A1).
With respect to claim 8, Shchegrov does not specifically disclose that the first x-ray beam has a collimation angle in the reflecting plane that is smaller than a convergence angle in a plane perpendicular to the reflecting plane.
Nakano teaches the practice of providing a combination XRR and XPS metrology system where the incident x-ray beam has a collimation angle in the reflecting plane YZ (0.05 degrees) that is smaller than a convergence angle (1 degree) in a plane XY perpendicular to the reflecting plane YZ (par.0065, Fig.9).  In this manner, x-ray reflectivity measurements are optimized with an incident x-ray beam having a higher intensity than that of the prior art focused down to an illumination spot size suitable for analyzing smaller features in a shorter period of time (pars.0065-0066 and 0076).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to have a collimation angle of the first x-ray beam be smaller in the reflecting plane than a convergence angle in a plane perpendicular to the reflecting plane, as taught by Nakano, in order to optimize the quality and speed of XRR measurements for smaller features.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shchegrov and Yun, as applied to claim 1 above, in view of Briska (US 4,169,228).
With respect to claim 14, Shchegrov does not specifically disclose the number of incidence angles, nor the angular separation between two or more of the incident angles.  Shchegrov does teach that a range of angles is advantageous for selecting deeper structures for inspection (par.0037).
Briska teaches the practice of establishing that a range of discrete incidence angles selectively reveal multilayer structures as a function of the critical angle for total reflection of each layer (col.4, lines 10-20, and line 64, through col.5, line 14; also see Figs.4-7 and col.8, lines 16-61), where superior collimation enables greater depth resolution (col.9, lines 1-13).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shchegrov to utilize less than 100 incidence angles, where at least 20% of the angles are separated by at least 3mrad, in order to optimize the measurement of a known structure having such spacings between structures under inspection, as suggested by Briska, with a reasonable expectation of success, without undue experimentation, and absent an unexpected result or other critical nature.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable ranges for a result-effective variable requires only routine skill in the art.


Allowable Subject Matter
Claims 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 15 is allowed for incorporating the allowable subject matter of former claim 15 and base claim 1, as indicated in the Non-Final Rejection mailed 1/31/2022.  The omission of the subject matter of formerly intervening claim 14 does not detract from the allowable combination of features now claimed in claim 15.
Claim 16 is allowed by virtue of its dependence upon claim 15.


Response to Arguments
Applicant's arguments with respect to claims 1, 17 and 19 have been fully considered but they are not persuasive.  Applicants argue that Shchegrov does not disclose that:
A) the sample is a multilayer material with a plurality of layers and interfaces substantially parallel to one another (claims 1, 17 and 19); nor that
B) the x-ray source has sufficient coherence to generate diffraction patterns from the multilayer stack (claims 17 and 19); nor that
C) the depth-resolved information is indicative of the layers and/or interfaces between the layers, nor that the information is generated based on a comparison with expected values, such as from a model.
The Examiner respectfully disagrees on all points.

Regarding (A), the Examiner wishes to point out that Shchegrov specifically teaches that one of the potential targets for measurement includes film multilayers (see at least par.0064).  In addition, the paragraphs previously cited include examples of a variety of known patterned structures that are partially, if not completely, formed of multilayer stacks of thin films with parallel interfaces.

Regarding (B), the Examiner wishes to point out that Shchegrov specifically teaches that diffraction signals are measured from material interfaces and the aforementioned film multilayers using XRR (see at least pars.0062-0064).  Therefore, the x-ray source inherently has sufficient coherence to form constructive and destructive interference patterns (diffraction).

Regarding (C), the Examiner wishes to point out that, although Shchegrov emphasizes that the device is able to perform without much a priori information about the sample, aside from elemental composition, Shchegrov does teach that structural models are used in order to optimize the results (Fig.5).


The arguments regarding points (A) and (B) above also apply to new claims 21-24.  Claims 21-24 recite inherent properties of multilayer structures, where the detected diffraction pattern lies perpendicular to the plane of the layered structures when illuminated at angles consistent with XRR.  Also see the US patent documents to Yokhin cited in the attached PTO-892 for relating the fundamentals of multilayer XRR (particularly Fig.8 and the accompanying description in the 2002 PG-PUB).

For at least these reasons, Applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884